EXHIBIT 10.27

MARATHON OIL COMPANY

EXCESS BENEFIT PLAN

Amended and Restated As Of

January 1, 2009



--------------------------------------------------------------------------------

EXCESS BENEFIT PLAN

ARTICLE I. Purpose

On February 5, 1976, the Board of Directors of the former Marathon Oil Company
(now named “Marathon Oil Company”) resolved, effective January 1, 1976, to
compensate employees for the loss of benefits under the Retirement Plan and the
loss of Company contributions to the Thrift Plan that occur due to the limits
placed by the Code on benefits payable and contributions permitted under
qualified plans. On the date of that resolution, the only limits placed by the
Code were those contained in Code section 415. Accordingly, this Excess Benefit
Plan was created.

On May 6, 1982, the former Marathon Oil Company adopted a Plan of Partial
Liquidation. Pursuant to the Plan of Partial Liquidation and an Agreement for
Implementation of Plan of Partial Liquidation dated July 10, 1982, Marathon Oil
Company (formerly “USS Holdings Company, Inc.”) assumed all of the obligations,
terms, and conditions of the Retirement Plan, Thrift Plan, and this Excess
Benefit Plan.

On July 5, 1988, the Executive Committee of the Board of Directors of the
Company approved amendments to this Excess Benefit Plan effective January 1,
1988, designed to compensate employees for the loss of benefits under the
Retirement Plan and the Thrift Plan due to certain additional limitations on
benefits payable under qualified plans and contributions permitted under
qualified plans which were added to the Code by the Tax Reform Act of 1986.
These limitations include Code section 415, Code section 401(k), Code section
401(m), Code section 402(g), and Code section 401(a)(17).

Effective January 1, 2006, this Excess Benefit Plan was restated to incorporate
prior amendments.

Effective January 1, 2009, this document is restated and shall apply only to
benefits that are not fully distributed as of such date, including both 409A
Accruals and Grandfathered Accruals. With respect to the 409A Accruals, the
Excess Benefit Plan, as amended and restated, is intended to conform to the
requirements of Code section 409A, and, in all respects, shall be administered
and construed in accordance with such requirements. With respect to the
Grandfathered Accruals, the Excess Benefit Plan, as amended and restated, does
not represent a material enhancement of the benefits or rights available under
the Excess Benefit Plan on October 3, 2004.

This Excess Benefit Plan sets forth the terms and conditions under which
benefits designed to compensate Employees for the aforementioned losses of
benefits shall be accrued and paid by the applicable Employer. Capitalized
terms, unless otherwise specified, are defined under the Retirement Plan and the
Thrift Plan. In addition, for purposes of this Article I and the remainder of
this Plan, the following definitions apply:

“409A Accruals” means those benefits that were accrued after or became vested
after 2004, as adjusted for interest or changes in present value, as applicable.
Such amounts shall be determined in accordance with Code section 409A.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code.

“Code section 409A” means section 409A of the Code and any Treasury and Internal
Revenue Service regulations and guidance issued thereunder.

“Company” means Marathon Oil Company.

“Employee” means any individual employed by an Employer.

“Employer” includes the Company and each related company or business which is
part of the same controlled group under Code sections 414(b) or 414(c); provided
that where specified by the Employer in accordance with Code section 409A in
applying Code section 1563(a)(1) – (a)(3) for purposes of determining a
controlled group of corporations under Code section 414(b) and in applying
Treasury Regulation section 1.414(c)-2 for purposes of determining whether
trades or businesses are under common control under Code section 414(c), the
phrase “at least 50 percent” is used instead of “at least 80 percent.” In
addition, the term “Employer” shall also include any entity that previously met
the requirements of an “Employer” as set forth herein that continues to employ a
Participant to the extent so designated by the Plan Administrator.

“Excess Benefit Plan” means the Marathon Oil Company Excess Benefit Plan.

“Grandfathered Accruals” means those benefits that are exempt from Code section
409A because they were accrued and vested before January 1, 2005, as adjusted
for interest or changes in present value, as applicable. Such amounts shall be
determined in accordance with Code section 409A.

“Retirement Plan” means the Retirement Plan of Marathon Oil Company.

“Separation from Service” shall have the same meaning as set forth under Code
section 409A with respect to an Employer.

“Specified Employee” shall have the meaning as set forth under Code section 409A
and as determined by the Employer in accordance with its established policy.

“Thrift Plan” means the Marathon Oil Company Thrift Plan.

 

Page 2



--------------------------------------------------------------------------------

ARTICLE II. Eligibility

 

2.1 Eligibility for Benefits

The following individuals are eligible to accrue Excess Benefit Plan benefits:

(a) Every individual who qualifies for a benefit under the terms of the
Retirement Plan and (1) whose benefit as determined under Article V, Section A,
or B and C, of the Retirement Plan is reduced due to salary deferrals under the
Marathon Oil Company Deferred Compensation Plan or any similar plan maintained
by the Employer or by either Code section 415 or the annual compensation limit
as set forth under Code section 401(a)(17) (collectively, the “Defined Benefit
Limits”), or (2) would accrue a Special Excess Bonus Recognition benefit as set
forth in section 3.1(b) hereof and is designated by the Plan Administrator.

(b) Every individual who participates in the Thrift Plan and who (i) has
potential contributions to the Thrift Plan limited by Code Requirements (as
defined below) to a point which precludes the individual’s receipt of the
maximum matching Company Contributions provided under Article VI of the Thrift
Plan; (ii) is limited by IRC Requirements to making contributions to the Thrift
Plan at a percentage that is less than their elected contribution percentage;
and (iii) continues to make After-Tax and MSP Contributions to the Thrift Plan
at the maximum rate as limited by Code requirements. As used in this Excess
Benefit Plan, the term “IRC Requirements” includes, and is limited to, the
following requirements:

 

  (1) Code section 415;

 

  (2) Code section 401(k) (Actual Deferral Percentage test) and Code section
401(m) (Actual Contribution Percentage test);

 

  (3) The Code section 402(g) annual dollar limitation on MSP Contributions; or

 

  (4) The annual compensation limit as set forth under Code section 401(a)(17).

Every individual who is eligible to receive benefits under this Excess Benefit
Plan by reason of his or her active employment with an Employer shall be known
as a Participant. Every individual who becomes eligible to receive benefits
under this Excess Benefit Plan in the event of the death of a Participant shall
be known as a Beneficiary. The Beneficiary of a Participant under this Excess
Benefit Plan shall be such Beneficiary as may be provided under Section 3.3(b).

 

2.2 No Duplication of Benefits

Any individual who is eligible under the terms of the Marathon Oil Company
Deferred Compensation Plan or any similar plan maintained by the Employer shall
receive excess Thrift accruals under that plan. No participant shall receive
duplicate benefits under the Thrift Plan, Excess Benefit Plan, or a Deferred
Compensation Plan.

 

Page 3



--------------------------------------------------------------------------------

ARTICLE III. Excess Retirement and Thrift Benefits

 

3.1 Amount of Excess Retirement Benefit

The amount of a Participant’s benefit under this Section 3.1 (the “Excess
Retirement Benefit”) shall be determined as of the Participant’s Separation from
Service, as follows:

(a) The amount of Excess Retirement Benefit which a Participant or Beneficiary
(as defined in Section 3.3(b)) is entitled to receive shall be equal to the
excess of (1) over (2) below:

 

  (1) The amount of benefit which such Participant or Beneficiary would be
entitled to receive under the Retirement Plan if such benefit were computed
without giving effect to the Defined Benefit Limitations and including elected
deferred compensation contributions as permitted under the Marathon Oil Company
Deferred Compensation Plan or any similar plan maintained by the Employer; less

 

  (2) The amount of benefit which such Participant or Beneficiary is entitled to
receive under the Retirement Plan.

(b) The following individuals shall be entitled to an additional Excess
Retirement Benefit equal to the difference between (1) and (2) below (“Special
Excess Bonus Recognition”): (i) Marathon Oil Corporation (“MRO”) and Marathon
Oil Company employees (“MOC”) who are MRO Officers in compensation Grade 19 and
above; (ii) any Grade 19 and above employee of The Marathon Oil Corporation
Controlled Group, excluding Speedway SuperAmerica or its subsidiaries, who is
recommended by the Vice President of Human Resources of Marathon Oil Corporation
and approved by the President of Marathon Oil Corporation; and (iii) Eligible
Grandfather Employees.

 

  (1) An amount calculated under the Retirement Plan benefit formula, without
regard to any Code mandated limitations (including, but not limited to, the
Defined Benefit Limits) and including elected deferred compensation
contributions as permitted under the Marathon Oil Company Deferred Compensation
Plan or any similar plan maintained by the Employer, and substituting the
following Final Average Pay (FAP) definition for the definition of “Final
Average Pay” contained in the Retirement Plan:

Final Average Pay shall be the highest pay, excluding bonuses, of a member for
any consecutive 36-month period during the last ten years of employment plus the
highest three bonuses paid out of the last 10 years (not necessarily
consecutive), divided by 36.

 

Page 4



--------------------------------------------------------------------------------

  (2) An amount as normally determined under the Retirement Plan, plus any
retirement benefit otherwise payable under the Excess Benefit Plan (i.e.,
exclusive of any benefits attributable to the calculation in Section 3.1(b)(1)
above).

For purposes of the calculations in (1) and (2) of this Section 3.1(b) “Eligible
Grandfather Employee” means any current MRO and MOC employee eligible for
Special Excess Bonus Recognition prior to August 27, 2003. However, an
individual’s Eligible Grandfather Employee status shall permanently cease upon
termination, retirement, or death as an employee.

 

3.2 Amount of Excess Thrift Benefit

The amount of the benefit under this Section 3.2 (the “Excess Thrift Benefit”)
which a Participant or Beneficiary is entitled to receive shall be equal to the
excess of (a) over (b) below for each calendar year accumulated with interest to
date of payment at the “Cash with Interest” rate provided under Article VIII of
the Thrift Plan:

(a) The amount of Company Contributions under Article VI of the Thrift Plan that
would have been credited to the Participant’s Thrift Plan account if the Code
Requirements were not given effect for such year and using the Participant’s
rate of contributions at the time the limitation becomes effective as determined
by the Plan Administrator; less

(b) The amount of Company Contributions actually credited to the Participant’s
Thrift Plan account for such year.

 

3.3 Payment of Excess Benefit

A Participant shall be entitled to a cash distribution of the Participant’s
Excess Retirement Benefit and Excess Thrift Benefit, as applicable
(collectively, the “Excess Benefit”), as provided in this Section 3.3.

(a) Except as otherwise provided in this Section 3.3, a Participant’s Excess
Benefit shall be paid in a lump sum within 90 days of Separation from Service
for any reason other than death.

(b) In the event of the death of a Participant, the Participant’s Excess Benefit
shall be paid to the Participant’s applicable Beneficiary in a lump sum within
90 days of the Participant’s death or, if earlier, within the 90-day period
following the Participant’s Separation from Service as described in
Section 3.3(a) (or, in the event of a Separation from Service of a Specified
Employee (as defined below) not on account of death, the 90-day period described
in Section 3.3(c)). The Participant’s “Beneficiary” shall be: (i) with respect
to the Participant’s Excess Retirement Benefit, the Beneficiary will be his or
her Eligible Surviving Spouse or estate (if no Eligible Surviving Spouse); and
(ii) with respect to the Participant’s Excess Thrift Benefit, the

 

Page 5



--------------------------------------------------------------------------------

Participant’s Beneficiary will be the beneficiary or beneficiaries designated
under the Thrift Plan. In any event, if there is no valid Beneficiary under the
terms of this Excess Benefit Plan, the Excess Benefit will be paid to the person
or persons comprising the first surviving class of the eligible classes as set
forth: (1) the Participant’s spouse; (2) the Participant’s natural born and
legally adopted children; (3) the Participant’s surviving parents; (4) the
Participant’s surviving brothers and sisters; and (5) the executor or
administrator of the Participant’s estate.

(c) Distribution of the Excess Benefit of a Participant who the Plan
Administrator determines is a Specified Employee (other than such Participant’s
Grandfathered Accruals) shall be paid in a lump sum within the 90-day period
following the first of the month following 6 months after Separation from
Service (other than a Separation from Service on account of the death of
Participant). In the event of a Separation from Service of a Specified Employee
on account of death, payment shall be made pursuant to Section 3.3(b). Payment
of a Specified Employee’s Grandfathered Accruals shall be made in accordance
with Section 3.3(a).

(d) A Participant must be vested under the Retirement Plan in order for an
Excess Retirement Benefit to be payable. The amount of any lump sum payment
hereunder shall be determined by using the same factors and assumptions which
would be used by the Retirement Plan for such Participant or Beneficiary at the
Participant’s Separation from Service. The balance of any Excess Retirement
Benefit not paid at the Participant’s Separation from Service shall accrue
interest beginning at the Participant’s Separation from Service at a rate used
under the Retirement Plan to determine the actuarial equivalent lump sum of a
life only monthly annuity.

(e) A Participant must be fully vested under the Thrift Plan in order for an
Excess Thrift Benefit to be payable. The balance of any Excess Thrift Benefit
not paid at the Participant’s Separation from Service shall accrue interest at
the “Cash with Interest” rate provided under Article VIII of the Thrift Plan
until the entire balance has been paid. If the “Cash with Interest” rate becomes
unavailable for any reason, whether for purposes of this Section 3.3(e) or for
purposes of Section 3.2, the Company shall, at its sole discretion, substitute a
similar interest rate which will be applicable for time periods thereafter.

(f) Distributions of 409A Accruals prior to January 1, 2009 were made under
reasonable good faith interpretations of Code section 409A and transition
guidance provided thereunder. Notwithstanding any contrary provisions of this
Section 3.3, to the extent the Plan Administrator permitted a Participant to
submit an election to receive payment in a form of distribution other than a
lump sum and such payment commenced prior to 2009, the distribution of such
Participant’s Excess Benefit after 2008 shall be governed by procedures
established by the Plan Administrator.

 

Page 6



--------------------------------------------------------------------------------

ARTICLE IV. Funding

Benefits under this Excess Benefit Plan shall be paid from the general assets of
the applicable Employer. This Excess Benefit Plan shall be administered as an
unfunded plan which is maintained primarily for the purpose of providing
supplemental retirement compensation “for a select group of management or highly
compensated employees” as set forth in sections 201(2), 301(3), and 401(a)(1) of
ERISA, and is not intended to meet the qualification requirements of section 401
of the Code. Any assets set aside by the Employer for the purpose of paying
benefits under this Excess Benefit Plan shall not be deemed to be the property
of the Participant and shall be subject to claims of creditors of the Employer.
No Participant or other person shall have any claim against, right to, or
security or other interest in, any fund, account or asset of the Employer from
which any payment under the Excess Benefit Plan may be made. Any use of the
words “contributions” or “contribute,” or any similar phrase, shall not require
actual contributions or funding of this Excess Benefit Plan and is only used for
convenience when describing the deferral activities of this Excess Benefit Plan.

ARTICLE V. Plan Administration

 

5.1 General Duty

The Company has delegated its administrative authority hereunder to the Plan
Administrator of the Retirement Plan or its successor (the “Plan
Administrator.”) It shall be the principal duty of the Plan Administrator to
determine that the provisions of the Excess Benefit Plan are carried out in
accordance with its terms, for the exclusive benefit of persons entitled to
participate in the Excess Benefit Plan.

 

5.2 Plan Administrator’s General Powers, Rights and Duties

The Plan Administrator shall have full power to administer the Excess Benefit
Plan in all of its details, subject to the applicable requirements of law. For
this purpose, the Plan Administrator is, as respects the rights and obligations
of all parties with an interest in this Excess Benefit Plan, given the powers,
rights and duties specifically stated elsewhere in the Excess Benefit Plan, or
any other document, and in addition is given, but not limited to, the following
powers, rights and duties:

(a) to determine all questions arising under the Excess Benefit Plan, including
the power to determine the rights or eligibility of Employees or Participants
and any other persons, and the amounts of their contributions or benefits under
the Excess Benefit Plan, to interpret the Excess Benefit Plan, and to remedy
ambiguities, inconsistencies or omissions;

(b) to adopt such rules of procedure and regulations, including the
establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the
Excess Benefit Plan and as are consistent with the Excess Benefit Plan;

 

Page 7



--------------------------------------------------------------------------------

(c) to direct payments or distributions from the Excess Benefit Plan in
accordance with the provisions of the Excess Benefit Plan;

(d) to develop such information as may be required by it for tax or other
purposes as respects the Excess Benefit Plan; and

(e) to employ agents, attorneys, accountants or other persons (who also may be
employed by the Company), and allocate or delegate to them such powers as the
Plan Administrator may consider necessary or advisable to properly carry out the
administration of the Excess Benefit Plan.

The Plan Administrator’s decision in any matter involving the interpretation and
application of this Excess Benefit Plan shall be final and binding. In the event
the Plan Administrator would have to decide any issue under the Excess Benefit
Plan which could affect the form or timing of the payment of deferred
compensation under the Excess Benefit Plan, then the Company shall make that
decision.

 

5.3 Indemnification of Administrator

The Company agrees to indemnify and to defend to the fullest extent permitted by
law any Employee serving as the Plan Administrator against all liabilities,
damages, costs and expenses (including attorney’s fees and amounts paid in
settlement of any claims approved by the Company) occasioned by any act of
omission to act in connection with the Excess Benefit Plan, if such act of
omission is or was in good faith. This Section 5.3 shall comply with Code
section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv) with regard to
the requirements for reimbursements, to the extent applicable, for the period
that such Employee’s indemnification right hereunder shall exist.

 

5.4 Information Required by Plan Administrator

The Plan Administrator shall obtain such data and information as deemed
necessary or desirable in order to administer the Excess Benefit Plan. The
records of the Company as to an Employee’s or Participant’s period or periods of
employment, termination of employment and the reason therefor, leave of absence,
re-employment and earnings will be conclusive on all persons unless determined
by independent agents or delegates of the Plan Administrator to be incorrect.
Participants and other persons entitled to benefits under the Excess Benefit
Plan also shall furnish the Plan Administrator with such evidence, data or
information, as the Plan Administrator considers necessary or desirable to
administer the Excess Benefit Plan.

 

5.5 Claims and Review Procedures

(a) Claims Procedure. If a Participant believes any rights or benefits are being
improperly denied under the Excess Benefit Plan, such Participant may file a
claim in writing with the Plan Administrator. If any such claim is wholly or
partially denied, the

 

Page 8



--------------------------------------------------------------------------------

Plan Administrator shall notify such Participant of its decision in writing.
Such notification shall be written in a manner calculated to be understood by
such Participant and shall contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Excess Benefit Plan provisions, (iii) a
description of any additional material or information necessary for the
Participant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) information as to the steps to be taken if
the Participant wishes to submit a request for review. Such notification shall
be given within 90 days after the claim is received by the Plan Administrator
(or within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such Participant within the initial 90 day period.) If such
notification is not given within such period the claim shall be considered
denied as of the last day of such period and such Participant may request a
review of his claim.

(b) Review Procedure. Within 60 days after the date on which a Participant
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred) such
Participant (or the Participant’s duly authorized representative) may (i) file a
written request with the Plan Administrator for a review of his denied claim and
of pertinent documents, and (ii) submit written issues and comments to the Plan
Administrator. The Plan Administrator shall notify such Participant of its
decision in writing. Such notification shall be written in a manner calculated
to be understood by such Participant and shall contain specific reasons for the
decision as well as specific references to pertinent Excess Benefit Plan
provision. The decision on review shall be made within 60 days after the request
for review is received by the Plan Administrator (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Plan Administrator to hold a hearing, and if written notice
of such extension and circumstances is given to such person within the initial
60 day period). If the decision on review is not made within such period, the
claim shall be considered denied.

(c) Section 409A Requirements. Any claim for benefits under this Section must be
made by the Participant no later than the time prescribed by Code section 409A.
If a claimant’s claim or appeal is approved, any resulting payment of benefits
will be made no later than the time prescribed for payment of benefits by Code
Section 409A.

ARTICLE VI. Modification and Discontinuance

 

6.1 Amendment and Termination

The Company reserves the right to modify, suspend, or terminate the Excess
Benefit Plan at any time, in whole or in part, in such manner as it shall
determine, provided that such action conforms to the requirements of Code
section 409A. Included in the

 

Page 9



--------------------------------------------------------------------------------

Company’s right to amend, suspend or terminate is the Company’s right at any
time to no longer permit any additional Participants under the Excess Benefit
Plan, to cease benefit accruals, and to distribute all benefits upon Excess
Benefit Plan termination, all subject to the requirements of Code section 409A.
The Plan Administrator may promulgate rules and procedures from time to time to
carry out the provisions of this Article VI. However, in no event shall the
Company have the right to eliminate or reduce any benefit, which has been vested
or become forfeitable under the Excess Benefit Plan. No future amendment to the
Excess Benefit Plan shall apply to Grandfathered Accruals to the extent such
provision or amendment would constitute a “material modification” within the
meaning of Code section 409A with respect to the Grandfathered Accruals unless
such amendment expressly indicates otherwise.

 

6.2 Delegation of Authority

In addition to the other methods of amending MOC’s employee benefit plans,
practices, and policies (hereinafter referred to as “MOC Employee Benefit
Plans”) which have been authorized, or may in the future be authorized, by the
Marathon Oil Company Board of Directors, the Company’s Vice President of Human
Resources may approve the following types of amendments to MOC Employee Benefit
Plans:

(a) With the opinion of counsel, technical amendments required by applicable
laws and regulations;

(b) With the opinion of counsel, amendments that are clarifications of plan
provisions;

(c) Amendments in connection with a signed definitive agreement governing a
merger, acquisition or divestiture such that, for MOC Employee Benefit Plans,
needed changes are specifically described in the definitive agreement, or if not
specifically described in the definitive agreement, the needed changes are in
keeping with the intent of the definitive agreement;

(d) Amendments in connection with changes that have a minimal cost impact (as
defined below) to the Company; and

(e) With the opinion of counsel, amendments in connection with changes resulting
from state or federal legislative actions that have a minimal cost impact (as
defined below) to the Company.

For purposes of the above, “minimal cost impact” is defined as an annual cost
impact to the Company per MOC Employee Benefit Plan case that does not exceed
the greater of (i) an amount that is less than one-half of one percent of its
documented total cost (including administrative costs) for the previous calendar
year, or (ii) $500,000.

 

Page 10



--------------------------------------------------------------------------------

6.3 Transfer of Liabilities

In the event of a corporate transaction involving a Participant’s Employer, the
liabilities with respect to the Participant’s Excess Benefit may be transferred
to the entity or organization that becomes the Participant’s employer following
the corporate transaction to the extent that such transfer (i) is permitted by
applicable law, (ii) with respect to the 409A Accruals is consistent with Code
section 409A, and (iii) with respect to Grandfathered Accruals, does not
represent a material enhancement of the Participant’s benefits or rights
available under the Excess Benefit Plan on October 3, 2004. For these purposes,
a corporate transaction shall include, but not be limited to, a merger,
consolidation, separation, reorganization, liquidation, split-up, or spin-off.

ARTICLE VII. General Provisions

 

7.1 Notices

Each Participant entitled to benefits under the Excess Benefit Plan must file in
writing with the Plan Administrator such Participant’s post office address and
each change of post office address. Any communication, statement or notice
addressed to any such Participant at the last post office address filed with the
Plan Administrator will be binding upon such person for all purposes of the
Excess Benefit Plan, and the Plan Administrator shall not be obligated to search
for or ascertain the whereabouts of any Participant. Any notice or document
required to be given or filed with the Plan Administrator shall be considered as
given or filed if delivered or mailed by registered mail, postage prepaid, to
Eileen M. Campbell, Vice President of Human Resources, P.O. Box 3128, Houston,
TX 77253.

 

7.2 Employment Rights

The Excess Benefit Plan does not constitute a contract of employment, and
participation in the Excess Benefit Plan will not give any Participant the right
to be retained in the employ of the Company or any Employer nor any right or
claim to any benefit under the Excess Benefit Plan, unless such right or claim
has specifically accrued under the terms of the Excess Benefit Plan.

 

7.3 Interests Not Transferable

Except as may be required by law, including the federal income and employment
tax withholding provisions of the Code, or of an applicable state’s income tax
act, the interests of Participants and their Beneficiaries under this Excess
Benefit Plan are not subject to the claims of their creditors and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned or
encumbered. Notwithstanding any provision of the Excess Benefit Plan to the
contrary, the Excess Benefit Plan shall not recognize or give effect to any
domestic relations order attempting to alienate, transfer or assign any
Participant benefits. The preceding shall not preclude the Employer from
asserting any claim for damages or for any debt that the Employer may have with
respect to the Participant; provided that any offset shall apply only where such
debt is incurred in the ordinary course of the service relationship between the
Employer and the Participant, the entire amount of reduction in any of the
Participant’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

 

Page 11



--------------------------------------------------------------------------------

7.4 Facility of Payment

When a Participant entitled to benefits under the Excess Benefit Plan is under a
legal disability, or, in the Plan Administrator’s opinion, is in any way
incapacitated so as to be unable to manage their financial affairs, the Plan
Administrator may direct that the benefits to which such Participant otherwise
would be entitled shall be made to such Participant’s legal representative, or
to such other person or persons as the Plan Administrator may direct the
application of the benefits for the benefit of such Participant. Any payment
made in accordance with such provisions of this Section 7.4 shall be a full and
complete discharge of any liability for such payment.

 

7.5 Controlling State Law

To the extent not superseded by the laws of the United States, the laws of the
State of Texas shall be controlling in all matters relating to the Excess
Benefit Plan.

 

7.6 Severability

In case any provisions of the Excess Benefit Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Excess Benefit Plan, and the Excess Benefit Plan
shall be construed and enforced as if such illegal and invalid provisions had
never been set forth in the Excess Benefit Plan.

 

7.7 Statutory References

All references to the Code and ERISA include reference to any comparable or
succeeding provisions of any legislation, which amends, supplements or replaces
such section or subsection.

 

7.8 Headings

Section headings and titles are for reference only. In the event of a conflict
between a title and the content of a section, the content of the section shall
control.

 

7.9 Non-taxable Benefits

It is the intention of the Company that this Excess Benefit Plan meet all
requirements of the Code so that the benefits provided be non-taxable during the
period of deferral and until actual distribution is made.

 

7.10 Affect on Other Benefit Plans

Any benefit payable under the Retirement Plan or the Thrift Plan shall be paid
solely in accordance with the terms and provisions of those Plans, and nothing
in the Excess Benefit Plan shall operate or be construed in any way to modify,
amend, or affect the terms and provisions of the Retirement Plan or Thrift Plan.

 

Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Marathon Oil Company has caused its name to be hereunto
subscribed by its Vice President, Marathon Oil Company, and its corporate seal
to be hereto affixed.

 

MARATHON OIL COMPANY By:   /s/ Eileen M. Campbell Its:   Vice President, Human
Resources Attest:   William F. Schwind, Jr. Its:   V.P., General Counsel &
Secretary (Corporate Seal)

 

STATE OF TEXAS    )       )    ss. COUNTY OF HARRIS    )   

On this 15th day of December, 2008, before me, a notary public within and for
the State of Texas, personally appeared Eileen Campbell and William Schwind, to
me personally known, who being by me first duly sworn, did depose and say that
they are the Vice President & Secretary, of Marathon Oil Company, the
Corporation named in and which executed the foregoing instrument; that the seal
affixed to the instrument (if any) is the seal of said corporation, and that
said instrument was signed and sealed on behalf of said corporation by authority
of its Board of Directors; and they acknowledged said instrument to be the free
act and deed of said corporation.

 

Dorothy M. Bell Notary Public, State of Texas

(Notarial Seal)